CaS€ 1-19-40391-0€0 DOC 14 Filed 02/20/19 Entered 02/20/19 17201:06

Elliot S. Sohlissel, Esq.
Sohllssel DeCorpo, Ll_P

 

 

479 l\/lerrick Road Chapter 13
l_ynbrook, NY 11563
Tel.: 516-561~6645 Case No.:1-19-40391-Ceo
UNlTED STATES BANKRUPTCY COURT NOT|CE OF MOT|ON
EASTERN DlSTRlCT OF NEW YORK FOR AN ORDER

X EXTENDlNG THE
ln Re: AUTOMAT|C

STAY ON A SHORT
ALFRED VlTTORlO, JR. NOT|CE
Debtor(s)

X

SlRS:

PLEASE TAKE NOTlCE, that upon the annexed application of Elliot S. Sohlissel,
Esq., attorney for the Debtor, ALFRED VlTTGRlO, JR., a motion Will be made to a Term
of this Court for an Grder hearing thee l\/lotion to Extending an Autornatio Stay on a
Short Notioe, together With other, further and different relief as this Court deems just,
proper and equitable

Date and Time: February 22, 2019 at10:OO am.
Bankruptcy Judge: Hon. Carla E. Craig
Courthouse: 271~C Cadman Plaza East

Brooklyn, NY 11201

Dated: Lynbrook, New York
February 20, 2019
SCHLlSSEL DeCORPO LLP

w/L//?

'BY: Elliot S. Schlissel, Esq.
Attorney for Debtors
479 l\/lerriok Road

 

TO: United States Trustee
l\/liohael l\/laoco,
Standing Chapter 13 Trustee
NatlonStar l\/lortgage

Elliot S. Schlissel, Esq.

CaS€ 1-19-40391-CGC DOC 14 Filed 02/20/19 Entered 02/20/19 17201:06

Elliot S. Schlissel, Esq.
Schlissel DeCorpo, LLP

 

479 l\/lerrick Road Chapter 13
Lynbrook, NY 11563
Tel.: 516-561-6645 Case l\lo.:1-19~40391~cec
UNITED STATES BANKRUPTCY COURT MOT|ON FOR AN ORDER
EASTERN DlSTRlCT OF NEW YORK EXTENDING

X AUTOMATIC STAY
ln Re: ON A SHGRT NOT|CE

ALFRED VlTTORlO, JR.,

Debtor(s)
X

 

TO: THE HONGRABLE CARLA E. CRAlG
UNlTED STATES BANKRUPTCY JUDGE

ELLlOT S. SCHLlSSEL, ESQ., an attorney duly licensed to practice law before
the Courts of the State of New York, affirms upon information and belief, under penalty
of perjury, the following:

1. l am the managing partner at Schlissel DeCorpo LLP the attorneys of
record for the Debtor, ALFRED VlTTORlO, JR., in the above-entitled action.

2. Thls Court has jurisdiction over this matter pursuant to 28 U.S.C.
§§1334 and 157.

3. l submit this |\/lotion for an Order allowing the hearing of the l\/lotion to
Extend Automatic Stay on a Short Notice, and state as folloWs:

4. The Debtor filed a Bankruptcy Petition pursuant to a Chapter 13 of the US
Bankruptcy Code on January 23, 2019.

5. l\/ly firm Was retained to represent the above~referenced Debtor in the

Chapter 13 Bankruptcy proceeding

Case 1-19-40391-cec

DOC 14 Filed 02/20/19 Entered 02/20/19 17201:06

6. Notice of Appearance Was filed by my office on February 19, 2019.

7. l\/ly office appeared at a 341 Meeting on the Debtor’s behalf today,

February 20, 2019, at 10:00 am. The 341 l\/leeting Was adjourned to l\/larch 20, 2019 at

10:00 am.

8. l\/ly office is in the process of preparing the balance of the documents

required, and Will be filing the outstanding documentation required to complete the

bankruptcy petition, shortly.

WHEREFORE, the Debtor respectfully requests that this Court (i) grants the

order to hear the motion to extend the automatic stay on a short notice; and (ii) grants

such other and further relief as this Court deems just and proper.

Dated:Lynbrool<, NeW York
February 20, 2019

/g:/z

   
 

SCHL|SSEL DeCORPO LLP

 

BY; Eiiiot s. schiissei, Esq.
Attorney for Debtor

479 l\/lerrick Road
Lynbrook, NY 11563

(516) 561-6645

CaS€ 1-19-40391-CGC DOC 14 Filed 02/20/19 Entered 02/20/19 17201:06

UNITED STATES BANKRUPTCY COURT
EASTERN D|STR|CT OF NEW YORK
X

 

ln Re:
ALFRED VlTTORlO, JR.,

Debtor(s)
X

 

ORDER GRANT|NG HEARlNG OF
THE MOTlON TO EXTEND AUTOMAT|C STAY ON A SHORT NOT|CE
Upon the motion for an order approving a hearing of the motion to extend the
automatic stay on a short notice, a copy of Which is attached hereto as Exhibit A,
extending time of the automatic stay and there being no opposition to the requested
relief; lt is hereby
GRDERED, that the l\/lotion is granted, the hearing of the motion to extend

automatic stay on a short notice is approved

CaS€ 1-19-40391-CeC DOC 14 Filed 02/20/19

UNlTED STATES BANKRUPTCY COURT
EASTERN D|STRICT OF NEW YORK
X

 

ln Re:
ALFRED VlTTORlO, JR.

Debtor(s)
X

 

STATE OF NEW YORK )
) ss.:
COUNTY OF NASSAU )

Entered 02/20/19 17201:06

Chapter 13

Case No.: 1-19~40391-cec

AFFlDAVlT OF SERVICE

ANGELA A. YADGAROFF being duly sworn, say: l am not a party to the action,
am over 18 years of age and reside in Nassau County, New York.

On February 20, 2019, l served the within:

NOT|CE OF MOT|ON

MGT|ON FOR AN ORDER TO EXTEND AUTOMAT|C STAY ON A SHORT

NOT|CE

by depositing a true copy thereof enclosed in a post-paid wrapper, in an official
depository under the exclusive care and custody of the U.S. Postal Service within New
York State, addressed to each of the following persons at the last known address set

forth after each name:

Natlonstar l\/lortgage LLC
PO BOX 619096
Dallas TX 75261

Gross Polowy LLC
775 Wehrle Drive, Suite 100
Williamsville, NY 11235-4335

l\/lichael J. l\/lacco,

Standing Chapter 13 Trustee
2950 Express Drive South
Suite 109

lslandia, NY11749-1412

Sworn to before me this
2 day of Fe r ary, 2019

 

(`~w '“
Commissioi\ z_'xpiics ;;;,

 

 

ANGI§KA A. oneARoFF

f

Jennie A Johnson

ta Publlc - State of New Yorf¢
No w l\io.011063477(1::""`1v
"» ‘ Nassau
tember 12, 20__,2,0

CaS€ 1-19-40391-CGC DOC 14 Filed 02/20/19 Entered 02/20/19 17201:06

Case No.: 1~19-40391-0€0
UNITED STATES BANKRUPTCY COURT
EASTERN DISTR|CT OF NEW YORK

 

 

 

 

 

ln Re:
ALl-`RED VlTTORlO,
Debtor(s).
NOT|CE OF MOT|ON
MOT|ON FOR AN ORDER TO EXTEND
AUTON|AT|C STAY ON A SHORT NOT|CE
SCHL|SSEL DeCORPO LLP
Attorney for Debtor
Office and Post Office Address
479 l\/lerrick Road
Lynbrook, NY 11563
Tel.: 516-561-6645
To:
Attorney(s) for
Service of a copy of the within is hereby admitted
Dated:

Attorney for

 

 

Sir: - Please Take Notice

NGTICE OF ENTRY that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on ,.

NOT|CE OF SETTl_El\/IENT that an Order of which the within is a true copy will be presented for
settlement to the HON., one of the judges of the within named Court at on the day of, 20_at
l\/l.

Dated:
Yours, etc.
ELLlOT S. SCHLlSSEl_
Attorney for Debtors/Petitioner
SCHLlSSEL DeCORPO LLP
Office and Post Office Address
479 l\/lerrick Road
Lynbrook, NY 11563
Tel.: 516-561-6645
TO:
Attorney(s) for

